DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	 Claims 1-20 are pending.
	Claims 1 and 11 have been amended. 

Response to Arguments
3.	Applicant's arguments filed 06/14/2021 with respect to claims 1 and 11 under 35 USC § 112 rejection have been fully considered but they are not persuasive because claim language “the second node” recited in line 15 is unclear to which second node referring to since there are two “a second data node” in line 3 and line 14 of claim 1. Similar issue for claim 11. 
Examiner’s note: Examiner suggests the following amendments:  Amend the claim language “a second data node” in line 14 to “the second data node”  for claim 1, and amend the  “a second data node” in line 10 of claim 11 to “the second data node” in claim 11. 
Responses to 103 rejection arguments
Applicant's arguments filed on 06/14/2021 have been fully considered but they are not persuasive. Applicant argues that Nishibori fails to teach “instructions that mount the snap on the third VNAS server; and instructions that prompt servicing all reads to the snap with the third VNAS server” in claims 1 and 11. Examiner respectfully disagrees. Nishibori teaches mounting local file system information including a snapshot from a local site to a remote site where .
Regarding claims 4 and 14, applicant argues that Padovano fails to teach the claimed subject matter. Examiner respectfully disagrees. Shitomi and Padovano teach the limitations of claims 4 and 14. Shitomi disclosed a multimode cluster comprising NAS heads for load balancing.  Padovano disclose moving snapshot SAN storage devices when the snapshot is desired. In response to applicant’s argument with respect to the motivation, the motivation is associated with copying data of storage device to another location when a snapshot is needed because the snapshot is used to retrieve the original storage data.
Applicant request clarification with respect to claims 7 and 17 for cited paragraphs. Nishibori teaches reading initial copy of management information from snapshot located at remote site because file system is transferred to the remote site from the local site as discussed in claims 1 and 11. 

Claim Rejections - 35 USC § 112
4.	Claims 1 an 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the limitation “instantiate a third VNAS server hosted by the second data node” is unclear. The claim language “the second data node” is unclear to which second node is referring to because there are two “second data node” are recited (e.g., in lines 3 and 14 in claim 1) referring to. For examining purpose, all “second data node” are interpreted as the same second data node. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4, 6-9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shitomi et al. (US 2009/0240975 hereinafter referred to as Shitomi) in view of Nishibori et al. (US 2011/0167234 hereinafter referred to as Nishibori), and further in view of Padovano (US 2002/0156984 hereinafter referred to as Padovano). 


Shitomi teaches:
 “An apparatus comprising: a first data node; a second data node” (Shitomi [0038], an apparatus with a primary or source NAS head, and another NAS head for performing VNAS migration).
“………….that maintains a primary volume associated with a filesystem maintained by a first VNAS (virtual network attached storage) server hosted by the first data node; and” (Shitomi [0073], Fig. 1 and [0005], A storage system with plurality of logical unit volumes where file systems are created in volume or multiple volumes. Each NAS head hosting plurality of VNASs and communicating with their corresponding storage system where the volumes are located. Multiple VNASs can be located on single NAS head, and each VNAS has its own logical units, logical volume management, foot file system etc.). 
“program code in non-transitory memory comprising” (Shitomi [0149], sequence of instructions stored in memory for execution to perform the techniques disclosed by Shitomi). 
 “instantiation instructions that prompt instantiation of a second VNAS server hosted by the first data node” (Shitomi [0040], creating a new VNAS on the same NAS head).
“selection instructions that select a second data node based on load balancing;  instructions that instantiate a third VNAS server hosted by the second data node” (Shitomi [0079], selecting new NAS head as target destination based on load information managed by load balancing program. Starting new VNAS at the target new NAS head selected based on the load information).
Shitomi does not explicitly teach:

“snap creation instructions that prompt creation of a snap on the first SAN node”
“instructions that create a first snap device on the second VNAS server”  
“copying instructions that copy the filesystem from the first VNAS server to the second VNAS server”
“instructions that mount the snap on the third VNAS server; and instructions that prompt servicing all reads to the snap with the third VNAS server”
 Nishibori teaches:
“instructions that create a first snap device on the second VNAS server” (Nishibori [0069] [0060] [0154], snapshot creation subprogram generates snapshot of primary volume. The snapshot also represents the virtual volume to be used for backup service. Each of plurality of VNASs at a local site and remote site are allocated primary volume virtual volume).
“copying instructions that copy the filesystem from the first VNAS server to the second VNAS server” (Nishibori [0158], Data copying between virtual VNASs located on the same site).
“instructions that mount the snap on the third VNAS server; and instructions that prompt servicing all reads to the snap with the third VNAS server” (Nishibori [0108][0109][0154], mounting the local file system to the remote site of NASOS including the snapshot transferred from the local to the remote site. Reading initial copy management information from snapshot located at the remote site. Plurality of VNASs located on both local site and remote site).
, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shitomi to include a feature to create snapshot for a primary volume as disclosed by Nishibori, such feature is useful for data replication of the primary volume at remote site (Nishibori [0041]). 
Shitomi and Nishibori do not teach:
“a first storage area network (SAN) node…..”
“snap creation instructions that prompt creation of a snap on the first SAN node”
Padovano teaches:
“a first SAN (storage area network) node…..” (Padovano [0078], a storage area network (SAN) for allocating storage to plurality of host computers).
“snap creation instructions that prompt creation of a snap on the first SAN node” (Padovano [0127] [0075], a snapshot module for controlling point-in-time copying of data in SAN when snapshot is desired. The point-in-time copying is snapshot).
Because Shitomi, Nishibori and Padovano teach a storage system, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shitomi and Nishibori to include a feature to create a snapshot on a storage area network (SAN) as disclosed by Padovano, such snapshot creating feature is useful to create and manage backup copies of data stored in the storage devices of the SAN (Padovano [0008]).

Regarding claim 11. 
Shitomi teaches:
(Shitomi [0038], an apparatus with a primary or source NAS head, and another NAS head for performing VNAS migration).
 “………that maintains a primary volume associated with a filesystem maintained by a first VNAS (virtual network attached storage) server hosted by the first data node” (Shitomi [0073], Fig. 1 and [0005], A storage system with plurality of logical unit volumes where file systems are created in volume or multiple volumes. Each NAS head hosting plurality of VNASs and communicating with their corresponding storage system where the volumes are located. Multiple VNASs can be located on single NAS head, and each VNAS has its own logical units, logical volume management, foot file system etc.). 
 “instantiating a second VNAS server hosted by the first data node” (Shitomi [0040], creating a new VNAS on the same NAS head).
“copying the filesystem from the first VNAS server to the second VNAS server” 
“selecting a second data node based on load balancing;  19Client Reference: 114645.01 Attorney Docket No.: 130-200 instantiating a third VNAS server hosted by the second data node” (Shitomi [0079], selecting new NAS head as target destination based on load information managed by load balancing program. Starting new VNAS at the target new NAS head selected based on the load information).
Shitomi does not explicitly teach:
“a first SAN (storage area network) node”
“creating a snap on the first SAN node”
“copying the filesystem from the first VNAS server to the second VNAS server; 
“creating a first snap device on the second VNAS server”

Nishibori teaches:
“creating a first snap device on the second VNAS server” (Nishibori [0069] [0060] [0154], snapshot creation subprogram generates snapshot of primary volume. The snapshot also represents the virtual volume to be used for backup service. Each of plurality of VNASs at a local site and remote site are allocated primary volume virtual volume).
“copying  the filesystem from the first VNAS server to the second VNAS server” (Nishibori [0158], Data copying between virtual VNASs located on the same site).
“mounting the snap on the third VNAS server; and servicing all reads to the snap with the third VNAS server” (Nishibori [0108] [0109] [0154], mounting the local file system to the remote site of NASOS including the snapshot transferred from the local to the remote site. Reading initial copy management information from snapshot located at the remote site. Plurality of VNASs located on both local site and remote site).
Because both Shitomi and Nishibori teach a storage system, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shitomi to include a feature to create snapshot for a primary volume as disclosed by Nishibori, such feature is useful for data replication of the primary volume at remote site (Nishibori [0041]). 
Shitomi and Nishibori do not teach:
“a first storage area network (SAN ) node…..”
“creating a snap on the first SAN node”
Padovano teaches:
Padovano [0078], a storage area network (SAN) for allocating storage to plurality of host computers).
“creating a snap on the first SAN node”
 (Padovano [0127] [0075], a snapshot module for controlling point-in-time copying of data in SAN when snapshot is desired. The point-in-time copying is snapshot).
Because Shitomi, Nishibori and Padovano teach a storage system, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shitomi and Nishibori to include a feature to create a snapshot on a storage area network (SAN) as disclosed by Padovano, such snapshot creating feature is useful to create and manage backup copies of data stored in the storage devices of the SAN (Padovano [0008]).

Regarding claims 2 and 12, Shitomi in view of Nishibori and further in view of Padovano teach all the limitations of claims 1 and 11.
Shitomi teaches:
“wherein the selection instructions balance loading of data nodes including the first data node within a first cluster” (Shitomi [0051], the NAS systems where the NAS heads are located can be configured in multinode cluster. One or more NAS heads can be implemented in a single cluster). 

Regarding claims 3 and 13, Shitomi in view of Nishibori and further in view of Padovano teaches all the limitations of claims 1 and 11.
“wherein the selection instructions balance loading of data nodes including the first data node within a plurality of clusters comprising a first cluster and a second cluster (Shitomi [0009][0051][0071], load balancing between NAS systems. The NAS systems where the NAS heads are located can be configured in multinode cluster. One or more NAS heads can be implemented in a single cluster. The remote and local NAS systems can be selected for load balancing operation). 

Regarding claims 4 and 14, Shitomi in view of Nishibori and further in view of Padovano teaches all the limitations of claims 3 and 13.
Shitomi teaches:
“wherein the first data node is in the first cluster and the second data node is in the second cluster and” (Shitomi [0051] [0071] the NAS systems where the NAS heads are located can be configured in multinode cluster. One or more NAS heads can be implemented in a single cluster. The remote and local NAS systems can be selected for load balancing operation).
Padovano suggest:
“comprising instructions that copy or move the snap to a second SAN node that is in communication with the second data node” (Padovano [0127], controlling the point-in-time copying data in storage devices to another location when a snapshot is desired).
Because Shitomi, Nishibori and Padovano teach a storage system, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shitomi and Nishibori to include a feature to manage point-in-time copying data to another location when the snapshot is desired as disclosed by Padovano, such inclusion is useful because the snapshot can be useful to manipulate as the original existing storage data (Padovano [0075]).

Regarding claims 6 and 16, Shitomi in view of Nishibori and further in view of Padovano teaches all the limitations of claims 1 and 11.
Shitomi teaches:
 “comprising instructions that copy the filesystem from the second VNAS server to the third VNAS server” (Shitomi [0072][0073], a remote copy program that perform data copy from one NAS head  of a storage system to another  NAS head storage system located on different site. Each NAS head comprising multiple VNASs. The remote copy perform volume copy of file system from one storage system ton another storage system).

Regarding claims 7 and 17, Shitomi in view of Nishibori and further in view of Padovano teaches all the limitations of claims 1 and 11.
Nishibori teaches:
“comprising instructions that configure the third VNAS server as a target for all reads to the snap” (Nishibori [0109] [0154], Reading initial copy management information from snapshot located at the remote site. Plurality of VNASs located on both local site and remote site).
Because both Shitomi and Nishibori teach a storage system, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shitomi to include a feature to create snapshot for a primary volume as disclosed by Nishibori, such feature is useful for data replication of the primary volume at remote site (Nishibori [0041]). 


Padovano teaches:
“wherein the snap is stored on a primary storage group of the first SAN node and comprising instructions that create a copy of the snap outside the primary storage group” (Padovano [0127][0075], a point-in-time copying of data in one or more storage devices in SAN.  The point-in-time copying is the snapshot of storage). 
Because Shitomi, Nishibori and Padovano teach a storage system, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shitomi and Nishibori to include a feature to create a snapshot on a storage area network (SAN) as disclosed by Padovano, such snapshot creating feature is useful to create and manage backup copies of data stored in the storage devices of the SAN (Padovano [0008]).

Regarding claims 9 and 19, Shitomi in view of Nishibori and further in view of Padovano teaches all the limitations of claims 8 and 18.
Padovano teaches:
“wherein the instructions that create the copy of the snap outside the primary storage group create a copy of the snap on a backup storage group” (Padovano [0127] [0075] [0008], a point-in-time copying of data in one or more storage devices in the SAN.  The point-in-time copying is the snapshot of storage. The storage devices of the SAN can be used for data backup by storage appliance). 
Because Shitomi, Nishibori and Padovano teach a storage system, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed .

6.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shitomi et al. (US 2009/0240975 hereinafter referred to as Shitomi) in view of Nishibori et al. (US 2011/0167234 hereinafter referred to as Nishibori), further in view of Padovano (US 2002/0156984 hereinafter referred to as Padovano), and further in view of  Jinno eat al (US 2010/023717 hereinafter referred to as Jinno). 

Regarding claims 5 and 15, Shitomi in view of Nishibori and further in view of Padovano teaches all the limitations of claims 1 and 11.
Jinno teaches:
“comprising instructions that create a second snap device on the third VNAS server” (Jinno [0062] and Fig. 2, a snapshot program-Li and a snapshot program-Ri for accruing snapshots when execute by VNASs. The snapshot program-Li and snapshot program-Ri is located at their corresponding VNASs associated with local site and remote site).
Because Shitomi, Nishibori, Padovano and Jinno teach a storage system, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shitomi, Nishibori and Padovano to include a feature that create snapshot at remote site as disclosed by Jinno, such feature is useful to capture the image of a certain point in time for the corresponding primary volume of storage system (Jinno [0062]).

	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shitomi et al. (US 2009/0240975 hereinafter referred to as Shitomi) in view of Nishibori et al. (US 2011/0167234 hereinafter referred to as Nishibori), further in view of Padovano (US 2002/0156984 hereinafter referred to as Padovano), and further in view of Bhargava et al. (US 2015/0143064 hereinafter referred to as Bhargava). 

Regarding claims 10 and 20, Shitomi in view of Nishibori and further in view of Padovano teaches all the limitations of claims 9 and 19.
Bhargava teaches:
“comprising instructions that implement a first SLO (service level obligation) for access to the copy of the snap on the primary storage group and implement a second SLO for access to the copy of the snap on the backup storage group, where the first SLO is different than the second SLO.” (Bhargava [0105] [0189], plurality of service level agreement (SLA) for series of action involving moving, creating, and copying of application data from storage location to another. The snapshots are protected by the SLA).
Because Shitomi, Nishibori, Padovano and Bhargava teach a storage system, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shitomi, Nishibori and Padovano to implement a service level agreement (SLA) for accessing resources as disclosed by Bhargava because the SLA is useful to implement business related requirements (Bhargava [0186]). 

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454